DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites that “the first heat source begins to heat the aerosol-generating substrate before the second heat source begins to heat the aerosol-generating substrate.”  It is not clear if each heat source only heats its corresponding portion of aerosol-generating substrate or if the first and second heat sources can also provide some heating for both first and second portions of aerosol-generating substrate.  The rejection can be overcome by amending the claim to read “wherein the first heat source begins to heat the first portion of the aerosol-generating substrate before the second heat source begins to heat the second portion of the aerosol-generating substrate.”

International Search Report
British American Tobacco (WO 2013/131764 A1), Philip Morris (EP 438862 A2), Counts et al (US 5060671), British American Tobacco (WO 2015/062983 A2), Philip Morris Products (WO 2016/005533 A1), British American Tobacco (WO 2015/071682 A1) were cited as an “X” reference in the International Search Report for International Application PCT/EP2017/068804, to which the instant application claims priority. WO 2013/131764 and WO 2015/062983 are used in the rejections herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 1, 3-8, 11-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Paprocki et al (WO 2015/062983 A2) as evidenced by Egoyants et al (WO 2013/131764).
Claims 1 and 18-19: Paprocki et al discloses a device arranged to heat a smokable material to volatilize at least one component of the smokable material in the form of an aerosol (Abs; p 1, lines 20-22; p 8, lines 22-23 and 29-31).  The smokable material reads on an aerosol-generating substrate.  The apparatus comprises at least one heat source and comprises a plurality of heater segments (reads on at least a first heating zone and a second heating zone) disposed to heat but not burn the smokable material (Abs; p 1, lines 24-25; p 8, line 29 to p 9, line 1; p 9, lines 23-27; p 10, line 31 to p 11, line 1).  The heater segments are generally hollow and are arranged longitudinally within a housing of the device (p 2, lines 24-25; p 3, lines 5-6) and comprise a heating chamber that contains the smokable material to be heated (p 9, lines 5-7).
At least one heater segment is arranged so as to heat smokable material (first portion of aerosol-generating substrate) contained in said at least one heater segment more quickly than at least one other heater segment heats smokable material (second portion of aerosol-generating substrate) contained in said at least one other heater segment (Abs; p 1, lines 26-29).  The smokable material is in the form of a rod in some 
Paprocki et al does not disclose a step of “heating the aerosol-generating substrate in the aerosol-generating device, so that a temperature profile of the first portion of the aerosol-generating substrate during heating is different from a temperature profile of the second portion of the aerosol-generating substrate.”  However,  Paprocki et al does disclose that  at least one heater segment is arranged so as to heat smokable material (first portion of aerosol-generating substrate) contained in said at least one heater segment more quickly than at least one other heater segment heats smokable material (second portion of aerosol-generating substrate) contained in said at least one other heater segment (Abs; p 1,lines 26-29), therefore the claimed step would have been obvious to one of ordinary skill in the art as a method of operating the device, as would obtaining a temperature profile of the first portion of aerosol-generating substrate during heating that is different from a temperature profile of the second portion of aerosol-generating substrate during heating. 
Claim 3: The plurality of heater segments comprises a first heater segment (which can be labeled a first heat source) disposed to heat the first portion of the smokable material and a second heater segment (which can be labeled a second heat source) disposed to heat the first portion of the smokable material.  The device is configured to heat but not burn the smokable material, therefore it would have been 
Claim 4: Since at least one heater segment (which can be labeled a first heat source) is arranged so as to heat smokable material contained in said at least one heater segment more quickly (differently) than at least one other heater segment which can be labeled a first heat source) heats smokable material contained in said at least one other heater segment, it would have been obvious to one of ordinary skill in the art that the heating profile of the first heat source is different from the heating profile of the second heat source.
Claim 5: The device comprises power circuitry configured so that the heater segments (heat sources) can be selectively and independently powered (are independently controllable) (p 2, lines 16-18; p 11, lines 5-9).
Claim 6: In some embodiments, the different heater segments can be independently powered so that selected zones of smokable material can be independently heated in turn (p 11, lines 5-9).  The smokable material in a heater segment that heats more quickly will volatilize more quickly to enable the user to inhale more quickly once the device is put to use (p 11, lines 23-28).  It would have been an obvious embodiment to one of ordinary skill in the art to enable the first heat source to begin to heat the first portion of smokable material before the second heat source begins to heat the second portion of smokable material to enable the user to inhale more quickly once the device is put to use.
Claim 7: In an embodiment, the device is generally elongate having cylindrical outer housing and an open end, referred to as a mouth end (p 8.line 29 to p 9, line 3), 
Claim 8: The inventive device is an alternative to cigarettes, cigars and articles that burn tobacco during use.  It would have been obvious to one of ordinary skill in the art to configure the at least one heat source to heat the smokable material for the time duration of a smoking session to provide the same continuous aerosol generating function as in burning an aerosol-generating substrate in a conventional cigarette, cigar or other article that burns tobacco continuously during a smoking session.
Claims 11-12: The smokable material comprises tobacco in some embodiments (p 8, lines 23-26).  In these embodiments, the device is a tobacco heating product.
Claim 14: It is within the capability of one of ordinary skill in the art to determine the maximum temperature of the at least one heat source to avoid burning the substrate.
Alternatively, it is known in the art that a temperature for volatilizing nicotine and other aromatic compounds from tobacco is between 100 °C and 250 °C or between 130 °C and 180 °C or 150 °C (for evidence, see Egoyants et al, p 13, line 30 to p 14, line 2).  Therefore obtaining a temperature of at least one heat source below 240 °C would have been obvious to one of ordinary skill in the art.
Claim 15: A power source comprising a battery is disclosed (p 9, lines 21-27).

Claims 1-8, 11-12, 14-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al (WO 2013/131764 A1).
Claims 1, 5, 6 and 18: Egoyants et al discloses a device arranged to heat a smokable material to volatilize at least one component of the smokable material in the form of an aerosol (Abs; p 1, lines 14-16; p 3, line 32 to p 4, line 2).  The smokable material thus comprises an aerosol-generating substrate.
The device comprises at least one heater arranged integrally within thermal insulation defining a substantially tubular smokable material heating chamber and configured to receive smokable material therein (p 1, lines 20-21 and 29; p 3, lines 30-31).  The heater comprises a plurality of sectional heating regions (reads on heating zones or heat sources) aligned along a longitudinal axis of the device (p 2, lines 1-2) and is configured to heat but not burn the smokable material (p 3, line 32 to p 4, line 2).  The sectional heating regions independently operable (independently controllable) so that different regions can be activated at different times, such as sequentially, and arranged so that different ones of the heating regions predominantly and independently heat different regions (portions) of the smokable material inside the different ones of the heating regions (p 2, lines 11-12; p 5, lines 15-22; p 7, lines 14-18 and 23-24; p 11, lines 15-18). 
The smokable material is comprised in a cartridge in some embodiments the approximate length of the heater (p 10, lines 2-5).  There is no disclosure that the smokable material is separated into portions in the cartridge in the cartridge, therefore 
In a step of using, in one operational mode the device heats the smokable material to a temperature sufficient to volatilize nicotine and aromatics in tobacco for inhalation by the user (p 13, lines 26-30). The arrangement of a plurality of heating regions disclosed, each comprising smokable material within, comprises at least a first and a second heat source activated at different times to heat a first portion of the aerosol-generating substrate differently from a second portion of the aerosol-generating, and is considered to provide a temperature profile of the first portion of the aerosol-generating substrate different from a temperature profile of the second portion of the aerosol-generating substrate.
Alternatively, in another operational mode, during full activation of a particular heating region (which can be labeled the first heat source) to heat the first portion of the smokable material to a temperature sufficient to volatilize nicotine and aromatics, one or more of the other heating regions (which can be labeled the second heat source) is partially activated to heat the second portion of the smokable material to a lower temperature insufficient to volatilize nicotine and aromatics (p 14, line 31 to p 15, line 5).  In this operational mode, a temperature profile of the first portion of the aerosol-generating substrate is different from a temperature profile of the second portion of the aerosol-generating substrate.
Claim 2: The heater section is activated for a length of time between approximately 60 and 240 seconds to volatilize a release a given amount of desired components (p 12, lines 26-32).  In an embodiment, the heater partially heats the 
Claims 3 and 19: The arrangement of a plurality of heating regions disclosed, each comprising smokable material within, comprises at least a first and a second heat source disposed to heat but not burn a first and a second portion of the aerosol-generating substrate, respectively, during use.
Claim 4: As discussed above, in one operational mode, a first and a second heat source are activated at different times, therefore have different heating profiles.  In an another operational mode, a first heat source is fully activated and heats to a temperature sufficient to volatilize nicotine and aromatics from the smokable material, while a second heat source heats to a lower temperature insufficient to volatilize nicotine and aromatics from the smokable material.  Therefore the first and second heat sources have heating profiles that are different from each other.
Claim 7: The device further comprises an approximately tubular housing having a first end 8 (reads on a distal end), a mouthpiece 6 located at a second end 9 (reads on mouth end) that is opposite the first end (p 4, lines 1-2, 6-9 and 28-29, Fig. 1).  As discussed above with respect to Claim 1, in an operational mode, the heat sources are 
Claim 8: In an embodiment, once a heating region has been activated, it remains fully activated until the heater is switched off (which corresponds to a single session of use) (p 14, lines 23-24).
Claims 11-12: The smokable material includes tobacco, tobacco derivatives, expanded tobacco, reconstituted tobacco, a tobacco blend (p 3, lines 21-24; p 4, lines 3-4), therefore the device is a tobacco heating product.
Claim 14: Egoyants et al discloses that a suitable temperature for volatilizing nicotine and aromatics in tobacco is between 100 °C and 250 °C or between 130 °C and 180 °C or 150 °C (p 13, line 30 to p 14, line 33).  Therefore obtaining a temperature of at least heat source below 240 °C is disclosed.
Claim 15: Egoyants et al discloses an energy source (power source) for providing power to the heaters (p 3, lines 26-30).
Claim 17: Egoyants et al discloses that the delivery of volatilized nicotine and aromatic compounds remains constant from puff to puff (p 16, lines 17-18), therefore a substantially constant puff profile is disclosed or, at least, would have been obvious.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Paprocki et al, as used in Claim 1 above, in view of Batista (US 2017/0164657).

Batista discloses an aerosol-forming substrate for an electrically operated aerosol-generating device, the aerosol-forming substrate including a tobacco-containing material, the tobacco-containing material preferably comprising an aerosol former that generates an aerosol upon heating (reads on an aerosol generating agent) (Abs, [0024]-[0025], [0045]).  In some embodiments, the tobacco-containing substrate comprises homogenized tobacco material and the aerosol former in an amount between 5 and 30 percent on a dry weight basis [0026] and can also comprise a filler.
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tobacco component, an aerosol generating agent and a filler in claimed amounts in the smoking composition of Paprocki et al in view of Batista to provide desired flavor to the user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al, as used in Claim 1 above, in view of Batista.
Egoyants et al does not disclose the composition of the smokable material.  Egoyants discloses that the smokable material includes any material that provides 
Batista discloses an aerosol-forming substrate for an electrically operated aerosol-generating device, the aerosol-forming substrate including a tobacco-containing material, the tobacco-containing material preferably comprising an aerosol former that generates an aerosol upon heating (reads on an aerosol generating agent) (Abs, [0024]-[0025], [0045]).  In some embodiments, the tobacco-containing substrate comprises homogenized tobacco material and the aerosol former in an amount between 5 and 30 percent on a dry weight basis [0026] and can also comprise a filler.
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a tobacco component, an aerosol generating agent and a filler in the smoking composition of Egoyants et al in view of Batista to provide desired flavor to the user.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Paprocki et al, as used in Claim 1 above, in view of Griffith, Jr. et al (US 2013/0255702).
Paprocki et al does not disclose a thin film heat source.
Griffith, Jr. et al discloses an electronic smoking article comprising a resistive heating element formed of a conductive substrate for aerosol formation from tobacco components (Abs, [0001]).  The conductive substrate can take on a variety of shapes, configurations and geometries, including thin films that provide uniform heating and aerosol production [0108].
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Egoyants et al, as used in Claim 1 above, in view of Griffith, Jr. et al.
Egoyants et al does not disclose a thin film heat source. 
Griffith, Jr. et al discloses an electronic smoking article comprising a resistive heating element formed of a conductive substrate for aerosol formation from tobacco components (Abs, [0001]).  The conductive substrate can take on a variety of shapes, configurations and geometries, including thin films that provide uniform heating and aerosol production [0108].
Absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ thin film heat sources in the device of Egoyants et al in view of Griffith, Jr. et al to provide uniform heating and aerosol production.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Paprocki et al and Egoyants et al are the nearest prior art.  The prior art fails to disclose a thermally insulative component disposed between the at least one heat source and the aerosol-generating substrate in use, wherein a configuration of the thermally insulative material is different for the first portion and the second portion of the aerosol-generating substrate.  The prior art further fails to provide motivation to one of ordinary skill in the art to modify the disclosed devices to obtain the claimed subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DENNIS R CORDRAY/           Primary Examiner, Art Unit 1748